UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-CSR CERTIFIED SHAREHOLDER REPORT OF REGISTERED MANAGEMENT INVESTMENT COMPANIES Investment Company Act file number : 811-04627 Name of Registrant: Vanguard Convertible Securities Fund Address of Registrant: P.O. Box 2600 Valley Forge, PA 19482 Name and address of agent for service: Heidi Stam, Esquire P.O. Box 876 Valley Forge, PA 19482 R egistrant’s telephone number, including area code: (610) 669-1000 Date of fiscal year end: November 30 Date of reporting period: December 1, 2012 – May 31, 2013 Item 1: Reports to Shareholders Semiannual Report | May 31, 2013 Vanguard Convertible Securities Fund > For the fiscal half year ended May 31, 2013, Vanguard Convertible Securities Fund returned 12.45%. > The fund slightly trailed its benchmark index and peer group. > Convertible securities produced returns between those of the broad U.S. stock and bond markets, consistent with their hybrid investment characteristics. Contents Your Fund’s Total Returns. 1 Chairman’s Letter. 2 Advisor’s Report. 7 Fund Profile. 10 Performance Summary. 12 Financial Statements. 13 About Your Fund’s Expenses. 26 Trustees Approve Advisory Agreement. 28 Glossary. 29 Please note: The opinions expressed in this report are just that—informed opinions. They should not be considered promises or advice. Also, please keep in mind that the information and opinions cover the period through the date on the front of this report. Of course, the risks of investing in your fund are spelled out in the prospectus. See the Glossary for definitions of investment terms used in this report. About the cover: Our cover photograph shows rigging on the HMS Surprise , a replica of an 18th-century Royal Navy frigate. It was featured in the 2003 movie Master and Commander: The Far Side of the World , which was based on Patrick O’Brian’s sea novels, set amid the Napoleonic Wars. Vanguard was named for another ship of that era, the HMS Vanguard , which was the flagship of British Admiral Horatio Nelson at the Battle of the Nile. Your Fund’s Total Returns Six Months Ended May 31, 2013 Total Returns Vanguard Convertible Securities Fund 12.45% Convertibles Composite Index 13.09 Convertible Securities Funds Average 12.77 For a benchmark description, see the Glossary. Convertible Securities Funds Average: Derived from data provided by Lipper Inc. Your Fund’s Performance at a Glance November 30, 2012, Through May 31, 2013 Distributions Per Share Starting Ending Income Capital Share Price Share Price Dividends Gains Vanguard Convertible Securities Fund $12.95 $13.91 $0.202 $0.389 1 Chairman’s Letter Dear Shareholder, Vanguard Convertible Securities Fund surged during the six months ended May 31, 2013, as global stock markets rallied. The fund consists of corporate bonds and preferred stocks that can be converted into common shares at a fixed price. Convertibles offer investors the potential for equity-like returns if their underlying stocks advance as well as the downside protection of bonds during periods of stock market weakness. The Convertible Securities Fund returned 12.45% for the six-month period. It slightly lagged the return of its benchmark index and the average return of its peer group. Because of the hybrid characteristic of convertible securities, they typically produce results somewhere between those of the U.S. stock and bond markets. The fund’s performance for the period was consistent with expectations. Stocks were strong globally, but Japan’s market turned volatile Stocks worldwide performed robustly over the six months ended May 31 despite giving back some gains in the period’s final weeks. Global stocks returned about 12% for the half year. U.S. stocks, spared some of the international turbulence, increased nearly 17% as the economy slowly kept improving. Developed markets stocks in the Pacific region returned about 14% and those in Europe about 10%, while emerging 2 markets stocks crept up about 1%. Although Japanese stocks climbed more than 20% for the period, they sank more than 5% in May as Prime Minister Shinzo Abe’s economic recovery plan hit an unexpected bump. Joe Davis, Vanguard’s chief economist, recently noted that stimulative central bank policies in the United States, Japan, and Europe have affected financial markets substantially and “boosted investor psychology and business psychology to some extent.” Central banks have engaged in bond-buying on a massive scale to hold down long-term interest rates and thus encourage business and consumer borrowing. Joe did voice concern that “the sheer size” of central bank actions may be distorting investors’ decisions and leading some to take undue risk. Bond returns retreated as yields jumped in May Bonds, which had clung to a modestly positive return in the previous few months, faltered in May and dipped into negative territory. The broad U.S. taxable bond market returned –1.1% for the half year, hastened by a –1.8% slide in May. Municipal bonds returned –1.1% for the six months. The yield of the 10-year Treasury note closed the period at 2.11%, low by historical measures but considerably higher than the 1.67% at which it finished in April. (Bond yields and prices move in opposite Market Barometer Total Returns Periods Ended May 31, 2013 Six One Five Years Months Year (Annualized) Stocks Russell 1000 Index (Large-caps) 16.68% 27.62% 5.57% Russell 2000 Index (Small-caps) 20.60 31.07 7.15 Russell 3000 Index (Broad U.S. market) 16.97 27.88 5.69 MSCI All Country World Index ex USA (International) 8.11 25.79 -1.62 Bonds Barclays U.S. Aggregate Bond Index (Broad taxable market) -1.05% 0.91% 5.50% Barclays Municipal Bond Index (Broad tax-exempt market) -1.09 3.05 5.70 Citigroup Three-Month U.S. Treasury Bill Index 0.05 0.08 0.25 CPI Consumer Price Index 1.18% 1.36% 1.46% 3 directions.) In May, bond prices backslid as home prices rose and as Federal Reserve Chairman Ben Bernanke suggested that the Fed might decide in coming months to reduce its bond purchases. As it has since December 2008, the Fed kept its target for short-term interest rates between 0% and 0.25%, severely restraining returns from money market funds and savings accounts. Stock markets’ advance propelled the fund’s result During the past six months, the Convertible Securities Fund benefited from investors’ increased willingness to assume greater risks in the search for better returns than those offered by conventional bonds. Convertibles, which move to the rhythms of both the bond and stock markets, also benefited from investors’ preference for fixed income instruments that may be less vulnerable to a spike in interest rates than conventional bonds. The slow, but notable, progress in the U.S. economy also has encouraged more companies to issue convertible bonds. Improvements in the macroeconomic environment often make companies more willing to borrow money for growth and expansion. Roughly $36 billion in new convertible securities were issued worldwide during the six-month period. Convertible securities are an attractive option in particular for small and midsized companies that may not have a strong Expense Ratios Your Fund Compared With Its Peer Group Peer Group Fund Average Convertible Securities Fund 0.52% 1.25% The fund expense ratio shown is from the prospectus dated March 27, 2013, and represents estimated costs for the current fiscal year. For the six months ended May 31, 2013, the fund’s annualized expense ratio was 0.73%. The peer-group expense ratio is derived from data provided by Lipper Inc. and captures information through year-end 2012. Peer group: Convertible Securities Funds. 4 credit history and access to traditional sources of financing. These smaller companies can borrow at lower interest rates in the convertible securities market than they could by issuing below-investment-grade bonds. Oaktree Capital Management, L.P., the fund’s advisor, plays an important role in identifying and selecting convertible debts, which have a unique and somewhat complex structure. Many convertible bonds are not rated by credit-rating agencies, and skilled analysis is key to risk management in this relatively opaque segment of the market. The advisor pays special attention to the credit profile of these securities and their potential downside protection—not just their growth potential. During the six months, the fund benefited most from the advisor’s selections in the information technology, health care, and industrial sectors. The fund suffered some losses from international investments in agriculture. Domestic securities represented about 81% of the fund’s assets on average during the period; foreign issues accounted for the remaining 19%. The fund is expected to gradually increase its allocation to foreign issues to about 30% in coming years. For more information on the fund’s positioning and performance during the period, please see the Advisor’s Report that follows this letter. Diversification is key even as stock markets climb More than four years have passed since the U.S. stock market began an impressive recovery from the depths of the 2008–2009 global financial crisis. The S&P 500 Index has gone from a low of about 677 on March 9, 2009, to a close of about 1,631 on May 31, 2013, a cumulative total return of about 164%. International stock markets, while not back to peak levels, have also posted impressive rebounds. Such a strong recovery is, of course, a welcome development that few would have predicted four years ago. And investors with the discipline to maintain their stock allocation as part of a balanced, diversified portfolio have been able to more than recoup their crisis-era losses. As stocks have rallied and the return prospects for bonds have dimmed, convertible securities have seemed to promise the best of all worlds: stock market participation, with some protection against stock market weakness. Taken too far, however, such thinking can be dangerous. Convertible securities have a much different risk profile than conventional bonds. In 2008, as stock prices tumbled, the broad U.S. bond market returned about 5%. The Bank of America Merrill Lynch All US Convertibles Index, by contrast, returned about –36%. 5 At Vanguard, we view bonds as a way to diversify your portfolio. Given that convertible securities have a higher correlation with the stock market than conventional bonds do, they can’t be expected to play that same moderating role in times of stock market duress. Rather, we consider Vanguard Convertible Securities Fund an opportunity to invest with an exceptional manager in a specialized segment of the market at a very low cost. It can serve as a complement to a portfolio that includes a broadly diversified mix of stock, bond, and money market funds consistent with your individual goals, time horizon, and risk tolerance. Thank you for entrusting your assets to Vanguard. Sincerely, F. William McNabb III Chairman and Chief Executive Officer June 17, 2013 6 Advisor’s Report Vanguard Convertible Securities Fund performed well in absolute terms for the six months ended May 31, 2013. This was a period in which convertible securities tapped the strength of underlying equities during market rallies, while providing downside protection during periods of volatility. The Convertible Securities Fund returned 12.45% for the six months ended May 31. The fund’s blended benchmark—70% Bank of America Merrill Lynch All US Convertibles Index, 30% Bank of America Merrill Lynch Global 300 Convertibles ex-US Index (hedged)—returned 13.09% for the period. The investment strategy of the Convertible Securities Fund is to create a highly diversified global portfolio of convertible securities. The fund emphasizes investments in convertible bonds with a relatively near-term maturity or put date. It also focuses on “balanced” convertibles—securities with a reasonable yield and stable credit quality along with good call protection and low to moderate conversion Major Portfolio Changes Six Months Ended May 31, 2013 Additions Comments BES Finance (3.50% convertible note due 12/06/15) Balanced convertible with exposure to a leading bank in Brazil. Molina Healthcare Balanced seven-year convertible with excellent upside and (1.125% convertible note due 01/15/20) relatively little downside risk. Radian Group Attractive six-year non-call convertible from a company with (2.25% convertible note due 03/01/19) improving fundamentals. RTI International Metals Six-year convertible with good upside potential in an improving (1.625% convertible note due 10/15/19) commercial aircraft market. Sekisui House Convertible offered a very attractive upside/downside profile on an (0% convertible note due 07/05/16) extremely attractive equity. Theravance Convertible offered an attractive opportunity to access the stock (2.125% convertible note due 01/15/23) potential. The bonds were purchased in January at 100 and sold in May at 140-160. Reductions Comments Nuance Communications Sold after convertible bonds developed an unattractively high (2.75% convertible note due 11/01/31) conversion premium. Sony Sold after the stock gained dramatically and the convertible no (0% convertible note due 11/30/17) longer offered any downside protection. Steinhoff Finance Sold after convertible became less attractive because of premium (5.00% convertible note due 05/22/16) expansion relative to the risks involved with the company. VeriSign Sold all after substantial appreciation, and the convertible was (3.25% convertible note due 08/15/37) becoming much riskier. Chart Industries Sold after substantial appreciation, and bond developed substantial (2.00% convertible note due 08/01/18) downside risk. 7 premiums. We believe these securities have a favorable balance of upside potential and downside risk. In addition, the fund underweights convertible preferred shares that are riskier but may have higher returns. We do, however, make some use of them. The fund does not invest in common stocks or non-convertible debt. We do not attempt to time the market and therefore are fully invested, holding only a small amount of cash for potential investments. With careful security selection, we believe that a portfolio of attractive convertible securities can produce equity-type returns with lower volatility and lower structural risk over long periods. The investment environment Market conditions were varied and at times quite volatile, but the fund posted positive returns for each of the six months, which were marked by strong and steady demand for the asset class as investors searched for securities with the potential to benefit from equities’ advance. We were encouraged by the increase in new issue volumes during the period. Primary markets for convertible bonds benefited from higher equity prices, issuers’ desire to diversify funding sources while locking in low interest rates, and strong demand from long-only convertible funds. New issues for the period totaled $36.1 billion, split roughly evenly between U.S. ($17 billion) and non-U.S. ($19.1 billion) markets. Notably, during this period we saw new issuance from Japan for the first time in almost ten years. For the period, the Standard & Poor’s 500 Index was up about 16%, the Russell 2000 Index was up more than 20%, and the MSCI EAFE Index (USD hedged) was up almost 17%. Convertible bonds performed in relative terms as expected, capturing much of the performance of equities while providing meaningful downside protection in periods of market weakness. We were reasonably active during the period, given advancing equity prices and a decent convertible new-issue calendar. We continued to sell holdings with relatively high conversion premiums and some highly appreciated names in the portfolio. We redeployed these proceeds into securities with a more attractive upside/downside profile, both in new deals and secondary-market purchases. Our successes While returns were broad-based, portfolio performance was helped by exposure to a number of names that advanced strongly. The top individual contributors to our performance were convertibles from Cemex, Micron Technology, Omnicare, and Salix Pharmaceuticals. Micron Technology, one of our top holdings, was especially rewarding, with the stock advancing 57% in the first quarter of 2013 and the convertible bonds returning close to 30% during that period. We took some profits late in the period but remain optimistic about the investment and maintain our above-average weighting. 8 Our shortfalls The most significant detractor from portfolio returns during the period was Pescanova, a Spanish fishing company that unexpectedly announced it was considering bankruptcy in early March. Pescanova, Europe’s third-largest fishing company, with more than 10,000 employees, was founded more than 50 years ago by the current CEO’s father. The company’s March 1 announcement that it was considering filing for bankruptcy was a shock to us and the market, because the company appeared to be in good shape based on its attractive earnings and debt profile, an oversubscribed rights offering, and the prospect of an initial public offering for its Chilean salmon farm. We decided to sell the entire position on March 4 at an average price about 60% below the quoted price at the end of February. Following our exit, the company disclosed that total debt was about €2.7 billion (about $3.5 billion), not the reported €1 billion (about $1.3 billion). Pescanova represented approximately 0.4% of your overall portfolio, and the loss attributable to the investment for the six-month period was 20 basis points. The fund’s positioning The portfolio remains fully invested, with a mix of approximately 88% in convertible bonds and 12% in convertible preferred stocks. The fund’s investments are 81% in the United States and 19% outside the United States, as we continue to ramp up to the target 30% allocation to non-U.S. convertibles. The portfolio is well-positioned, with an attractive current yield of 2.9% and an average credit quality of Ba3/BB–. Our near-term outlook is relatively positive, although we have seen recent weakness and increased volatility in equity markets. The technical picture of the convertible market remains strong as investors continue to buy into a market that offers them a reasonable current yield, equity upside potential, and a buffer against a significant equity drop. While we could “tread water” over the near term, we know that most of our companies are doing better than they were several quarters ago, and we believe the U.S. economy continues to improve. However, macroeconomic risk remains high with renewed uncertainty in the Eurozone, rising tensions in the Middle East, and a slowing economy in China. We are encouraged by attractive pricing on most new convertible bond deals during the past few months, and we anticipate more new deals over the near term. We also expect to see attractive investment opportunities as a result of the recent equity market correction. Larry W. Keele, CFA Principal and Founder Jean-Paul Nedelec, Managing Director Abe Ofer, Managing Director Oaktree Capital Management, L.P. June 21, 2013 9 Convertible Securities Fund Fund Profile As of May 31, 2013 Portfolio Characteristics Ticker Symbol VCVSX Number of Securities 197 30-Day SEC yield 2.16% Conversion Premium 39.2% Average Weighted Maturity 6.2 years Average Coupon 2.5 % Average Duration 5.4 years Foreign Holdings 18.7% Turnover Rate (Annualized) 113% Expense Ratio 1 0.52% Short-Term Reserves 4.2% Distribution by Maturity (% of fixed income portfolio) Under 1 Year 1.8% 1 - 5 Years 56.6 5 - 10 Years 33.6 20 - 30 Years 8.0 Total Fund Volatility Measures DJ U.S.Stock Conv. Market Comp. Float Adj Index Idx R-Squared 0.97 0.91 Beta 1.15 0.72 These measures show the degree and timing of the fund’s fluctuations compared with the indexes over 36 months. Ten Largest Holdings (% of total net assets) Cobalt International Oil & Gas Exploration Energy Inc. and Production 2.8% Micron Technology Inc. Semiconductors 2.7 Salix Pharmaceuticals Ltd. Pharmaceuticals 2.5 Jarden Corp. Housewares & Specialties 1.9 MGM Resorts International Casinos & Gaming 1.9 Tesla Motors Inc. Automobile Manufacturers 1.8 Illumina Inc. Life Sciences Tools & Services 1.8 SanDisk Corp. Computer Storage & Peripherals 1.8 Intel Corp. Semiconductors 1.7 Omnicare Inc. Health Care Services 1.7 Top Ten 20.6% The holdings listed exclude any temporary cash investments and equity index products. 1 The expense ratio shown is from the prospectus dated March 27, 2013, and represents estimated costs for the current fiscal year. For the six months ended May 31, 2013, the annualized expense ratio was 0.73%. 10 Convertible Securities Fund Sector Diversification (% of market exposure) Consumer Discretionary 15.6% Consumer Staples 1.8 Energy 14.4 Financials 13.8 Health Care 18.8 Industrials 10.1 Information Technology 17.7 Materials 6.1 Telecommunication Services 1.1 Utilities 0.6 Distribution by Credit Quality (% of fixed income portfolio) AAA 0.0% AA 0.3 A 4.1 BBB 4.9 BB 18.5 B 17.5 Below B 2.1 Not Rated 52.6 For information about these ratings, see the Glossary entry for Credit Quality. 11 Convertible Securities Fund Performance Summary All of the returns in this report represent past performance, which is not a guarantee of future results that may be achieved by the fund. (Current performance may be lower or higher than the performance data cited. For performance data current to the most recent month-end, visit our website at vanguard.com/performance.) Note, too, that both investment returns and principal value can fluctuate widely, so an investor’s shares, when sold, could be worth more or less than their original cost. The returns shown do not reflect taxes that a shareholder would pay on fund distributions or on the sale of fund shares. Fiscal-Year Total Returns (%): November 30, 2002, Through May 31, 2013 For a benchmark description, see the Glossary. Note: For 2013, performance data reflect the six months ended May 31, 2013. Average Annual Total Returns: Periods Ended March 31, 2013 This table presents returns through the latest calendar quarter—rather than through the end of the fiscal period. Securities and Exchange Commission rules require that we provide this information. Ten Years Inception Date One Year Five Years Income Capital Total Convertible Securities Fund 6/17/1986 11.30% 7.08% 3.75% 5.65% 9.40% See Financial Highlights for dividend and capital gains information. 12 Convertible Securities Fund Financial Statements (unaudited) Statement of Net Assets As of May 31, 2013 The fund reports a complete list of its holdings in regulatory filings four times in each fiscal year, at the quarter-ends. For the second and fourth fiscal quarters, the lists appear in the fund’s semiannual and annual reports to shareholders. For the first and third fiscal quarters, the fund files the lists with the Securities and Exchange Commission on Form N-Q. Shareholders can look up the fund’s Forms N-Q on the SEC’s website at sec.gov. Forms N-Q may also be reviewed and copied at the SEC’s Public Reference Room (see the back cover of this report for further information). Face Market Maturity Amount Value Coupon Date Currency (000) ($000) Convertible Bonds (83.9%) Consumer Discretionary (14.0%) ABC-Mart Inc. Cvt. 0.000% 2/5/18 JPY 340,000 3,842 Faurecia Cvt. 3.250% 11/20/18 EUR 73 2,187 Group 1 Automotive Inc. Cvt. 2.250% 6/15/36 USD 12,094 14,543 1 Iconix Brand Group Inc. Cvt. 1.500% 3/15/18 USD 12,700 14,700 Iconix Brand Group Inc. Cvt. 2.500% 6/1/16 USD 6,330 7,390 Intime Department Store Group Co. Ltd. Cvt. 1.750% 10/27/13 HKD 15,000 2,045 1 Jarden Corp. Cvt. 1.875% 9/15/18 USD 29,610 35,458 KB Home Cvt. 1.375% 2/1/19 USD 9,125 10,591 1 Liberty Interactive LLC Cvt. 0.750% 3/30/43 USD 14,920 15,694 Lotte Shopping Co. Ltd. Cvt. 0.000% 1/24/18 KRW 3,800,000 3,679 Meritage Homes Corp. Cvt. 1.875% 9/15/32 USD 9,480 11,050 MGM Resorts International Cvt. 4.250% 4/15/15 USD 30,545 34,726 Misarte Cvt. 3.250% 1/1/16 EUR 20 4,677 Newford Capital Ltd. Cvt. 0.000% 5/12/16 USD 5,300 5,460 Nokian Renkaat OYJ Cvt. 0.000% 6/27/14 EUR 3,100 4,910 priceline.com Inc. Cvt. 1.000% 3/15/18 USD 13,110 15,060 Ryland Group Inc. Cvt. 0.250% 6/1/19 USD 7,940 7,737 Sekisui House Ltd. Cvt. 0.000% 7/5/16 JPY 450,000 6,235 Steinhoff Finance Holding GmbH Cvt. 4.500% 3/31/18 EUR 200 263 Steinhoff Finance Holding GmbH Cvt. 5.000% 5/22/16 EUR 1,200 1,680 Tesla Motors Inc. Cvt. 1.500% 6/1/18 USD 31,785 33,930 1 Toll Brothers Finance Corp. Cvt. 0.500% 9/15/32 USD 15,845 16,766 TUI AG Cvt. 2.750% 3/24/16 EUR 33 2,810 TUI Travel PLC Cvt. 4.900% 4/27/17 GBP 1,900 3,392 TUI Travel PLC Cvt. 6.000% 10/5/14 GBP 200 351 Consumer Staples (1.4%) Asahi Group Holdings Ltd. Cvt. 0.000% 5/26/28 JPY 188,000 2,320 Glory River Holdings Ltd. Cvt. 1.000% 7/29/15 HKD 13,500 1,787 Hengan International Group Co. Ltd. Cvt. 0.000% 6/27/18 HKD 28,000 3,706 Marine Harvest ASA Cvt. 2.375% 5/8/18 EUR 2,600 3,473 Olam International Ltd. Cvt. 6.000% 10/15/16 USD 5,300 5,250 Unicharm Corp. Cvt. 0.000% 9/24/15 JPY 80,000 1,165 Vector Group Ltd. Cvt. 2.500% 1/15/19 USD 7,235 8,508 Energy (10.1%) Alpha Natural Resources Inc. Cvt. 3.750% 12/15/17 USD 2,140 2,260 BPZ Resources Inc. Cvt. 6.500% 3/1/15 USD 7,785 6,286 13 Convertible Securities Fund Face Market Maturity Amount Value Coupon Date Currency (000) ($000) Bristow Group Inc. Cvt. 3.000% 6/15/38 USD 3,315 3,823 Cam 2vt. 5.625% 10/26/17 EUR 3,300 4,986 CGG Veritas Cvt. 1.750% 1/1/16 EUR 75 2,859 Cobalt International Energy Inc. Cvt. 2.625% 12/1/19 USD 48,175 52,180 Eni SPA Cvt. 0.250% 11/30/15 EUR 3,200 4,448 Golar LNG Ltd. Cvt. 3.750% 3/7/17 USD 2,800 2,715 Helix Energy Solutions Group Inc. Cvt. 3.250% 3/15/32 USD 13,825 17,869 1 Hornbeck Offshore Services Inc. Cvt. 1.500% 9/1/19 USD 25,210 30,693 Lukoil International Finance BV Cvt. 2.625% 6/16/15 USD 5,300 5,804 Paladin Energy Ltd. Cvt. 3.625% 11/4/15 USD 2,120 1,887 Paladin Energy Ltd. Cvt. 6.000% 4/30/17 USD 2,634 2,371 1 PDC Energy Inc. Cvt. 3.250% 5/15/16 USD 4,445 6,145 Pembina Pipeline Corp. Cvt. 5.750% 12/31/18 CAD 3,540 3,995 Pembina Pipeline Corp. Cvt. 5.750% 11/30/20 CAD 435 496 1 SEACOR Holdings Inc. Cvt. 2.500% 12/15/27 USD 25,180 28,343 Seadrill Ltd. Cvt. 3.375% 10/27/17 USD 1,900 2,738 Subsea 7 SA Cvt. 1.000% 10/5/17 USD 1,200 1,224 Subsea 7 SA Cvt. 2.250% 10/11/13 USD 700 751 Technip SA Cvt. 0.500% 1/1/16 EUR 15 2,005 TMK Bonds SA Cvt. 5.250% 2/11/15 USD 4,200 4,211 Financials (11.9%) 1 American Equity Investment Life Holding Co. Cvt. 3.500% 9/15/15 USD 12,985 17,749 Amtrust Financial Services Inc. Cvt. 5.500% 12/15/21 USD 3,683 5,108 Beni Stabili SPA Cvt. 3.375% 1/17/18 EUR 2,700 3,854 BES Finance Ltd. Cvt. 3.500% 12/6/15 USD 5,800 6,537 BNP Paribas SA Cvt. 0.250% 9/21/15 EUR 4,000 5,556 BNP Paribas SA Cvt. 0.250% 9/27/16 EUR 500 695 CapitaCommercial Trust Cvt. 2.500% 9/12/17 SGD 4,000 3,458 CapitaLand Ltd. Cvt. 1.850% 6/19/20 SGD 1,750 1,349 1 CapitaLand Ltd. Cvt. 1.850% 6/19/20 SGD 4,500 3,445 CapitaLand Ltd. Cvt. 2.875% 9/3/16 SGD 4,750 3,993 China Overseas Grand Oceans Finance Cayman Ltd. Cvt. 2.000% 3/21/17 HKD 26,000 4,440 Colony Financial Inc. Cvt. 5.000% 4/15/23 USD 10,800 12,089 Deutsche Euroshop AG Cvt. 1.750% 11/20/17 EUR 2,100 2,966 DFC Global Corp. Cvt. 3.000% 4/1/28 USD 8,726 9,222 1 DFC Global Corp. Cvt. 3.250% 4/15/17 USD 14,490 14,762 Fonciere Des Regions Cvt. 3.340% 1/1/17 EUR 17 2,106 Forest City Enterprises Inc. Cvt. 4.250% 8/15/18 USD 21,942 25,137 Gecina SA Cvt. 2.130% 1/1/16 EUR 18 3,039 Graubuendner Kantonalbank Cvt. 2.000% 5/8/14 CHF 4,390 4,687 GSW Immobilien AG Cvt. 2.000% 11/20/19 EUR 1,800 2,542 Industrivarden AB Cvt. 2.500% 2/27/15 EUR 1,950 3,164 MGIC Investment Corp. Cvt. 2.000% 4/1/20 USD 13,080 15,524 Old Republic International Corp. Cvt. 3.750% 3/15/18 USD 8,755 10,139 Radian Group Inc. Cvt. 2.250% 3/1/19 USD 7,050 9,870 Redwood Trust Inc. Cvt. 4.625% 4/15/18 USD 14,290 15,147 Sherson Ltd. Cvt. 0.000% 6/4/14 HKD 28,610 4,626 Shizuoka Bank Ltd. Cvt. 0.000% 4/25/18 USD 2,800 3,161 Starwood Property Trust Inc. Cvt. 4.550% 3/1/18 USD 10,715 11,472 TAG Immobilien AG Cvt. 5.500% 6/28/19 EUR 700 1,129 Walter Investment Management Corp. Cvt. 4.500% 11/1/19 USD 12,055 13,087 14 Convertible Securities Fund Face Market Maturity Amount Value Coupon Date Currency (000) ($000) Health Care (15.9%) Brookdale Senior Living Inc. Cvt. 2.750% 6/15/18 USD 23,055 28,415 Endo Health Solutions Inc. Cvt. 1.750% 4/15/15 USD 4,090 5,435 HeartWare International Inc. Cvt. 3.500% 12/15/17 USD 9,830 12,072 Hologic Inc. Cvt. 2.000% 12/15/37 USD 10,175 11,752 Hologic Inc. Cvt. 2.000% 3/1/42 USD 15,085 15,575 1 Illumina Inc. Cvt. 0.250% 3/15/16 USD 31,360 33,575 Insulet Corp. Cvt. 3.750% 6/15/16 USD 4,839 6,188 Integra LifeSciences Holdings Corp. Cvt. 1.625% 12/15/16 USD 2,008 1,987 1 Isis Pharmaceuticals Inc. Cvt. 2.750% 10/1/19 USD 3,708 5,555 LifePoint Hospitals Inc. Cvt. 3.500% 5/15/14 USD 5,961 6,538 1 Molina Healthcare Inc. Cvt. 1.125% 1/15/20 USD 21,440 24,093 Omnicare Inc. Cvt. 3.750% 4/1/42 USD 25,384 30,889 Orpea Cvt. 3.880% 1/1/16 EUR 59 3,747 Qiagen Euro Finance SA Cvt. 3.250% 5/16/26 USD 1,000 1,214 Salix Pharmaceuticals Ltd. Cvt. 1.500% 3/15/19 USD 39,050 46,055 Sawai Pharmaceutical Co. Ltd. Cvt. 0.000% 9/17/15 JPY 282,000 3,507 Tong Jie Ltd. Cvt. 0.000% 2/18/18 HKD 27,000 3,553 1 Vivus Inc. Cvt. 4.500% 5/1/20 USD 7,325 7,893 1 WellPoint Inc. Cvt. 2.750% 10/15/42 USD 21,355 26,080 1 Wright Medical Group Inc. Cvt. 2.000% 8/15/17 USD 17,199 20,499 Industrials (7.5%) 1 Air Lease Corp. Cvt. 3.875% 12/1/18 USD 20,905 26,118 Asahi Glass Co. Ltd. Cvt. 0.000% 11/14/14 JPY 110,000 1,129 Astaldi SPA Cvt. 4.500% 1/31/19 EUR 1,400 1,943 1 CBIZ Inc. Cvt. 4.875% 10/1/15 USD 1,150 1,271 China Merchants Holdings Pacific Ltd. Cvt. 1.250% 11/6/17 HKD 16,000 2,193 Deutsche Post AG Cvt. 0.600% 12/6/19 EUR 2,400 3,712 Ebara Corp. Cvt. 0.000% 3/19/18 JPY 309,000 3,999 Greenbrier Cos. Inc. Cvt. 3.500% 4/1/18 USD 160 168 GVM Debentures Lux 1 SA Cvt. 5.750% 2/14/18 EUR 2,300 3,427 IHI Corp. Cvt. 0.000% 3/29/16 JPY 250,000 3,515 1 Kaman Corp. Cvt. 3.250% 11/15/17 USD 5,380 6,466 Larsen & Toubro Ltd. Cvt. 3.500% 10/22/14 USD 2,600 2,669 1 Lufthansa Malta Blues LP Cvt. 0.750% 4/5/17 EUR 2,426 3,695 Nagoya Railroad Co. Ltd. Cvt. 0.500% 3/31/15 JPY 35,000 415 Navistar International Corp. Cvt. 3.000% 10/15/14 USD 12,075 12,339 Nexans SA Cvt. 4.000% 1/1/16 EUR 64 4,868 OSG Corp. Cvt. 0.000% 4/4/22 JPY 200,000 2,439 Parpublica - Participacoes Publicas SGPS SA 5.250% 9/28/17 EUR 2,850 4,116 PB Issuer No 3 Ltd. Cvt. 1.875% 10/22/18 USD 4,586 5,136 Prysmian SPA Cvt. 1.250% 3/8/18 EUR 3,300 4,593 Russel Metals Inc. Cvt. 7.750% 9/30/16 CAD 3,905 4,402 SGL Carbon SE Cvt. 2.750% 1/25/18 EUR 3,500 4,625 Siem Industries Inc. Cvt. 1.000% 9/12/19 USD 4,600 4,625 Siemens Financieringsmaatschappij NV Cvt. 1.050% 8/16/17 USD 2,000 2,115 Siemens Financieringsmaatschappij NV Cvt. 1.650% 8/16/19 USD 4,250 4,570 Societa Iniziative Autostradali e Servizi SPA Cvt. 2.625% 6/30/17 EUR 1,195 1,571 Tem SAS Cvt. 4.250% 1/1/15 EUR 34 2,410 Wabash National Corp. Cvt. 3.375% 5/1/18 USD 7,115 8,969 XPO Logistics Inc. Cvt. 4.500% 10/1/17 USD 7,535 8,835 Yamato Holdings Co. Ltd. Cvt. 0.000% 3/7/16 JPY 170,000 2,042 15 Convertible Securities Fund Face Market Maturity Amount Value Coupon Date Currency (000) ($000) Information Technology (17.0%) Atos Cvt. 2.500% 1/1/16 EUR 53 4,027 AU Optronics Corp. Cvt. 0.000% 10/13/15 USD 3,200 3,184 Bottomline Technologies de Inc. Cvt. 1.500% 12/1/17 USD 6,340 7,247 Cap Gemini SA Cvt. 3.500% 1/1/14 EUR 41 2,105 1 Ciena Corp. Cvt. 3.750% 10/15/18 USD 15,450 18,299 1 Concur Technologies Inc. Cvt. 0.500% 6/15/18 USD 14,720 14,886 1 CSG Systems International Inc. Cvt. 3.000% 3/1/17 USD 9,590 10,849 Dealertrack Technologies Inc. Cvt. 1.500% 3/15/17 USD 7,535 8,472 Econocom Group Cvt. 4.000% 6/1/16 EUR 93 2,904 Hanwha SolarOne Co. Ltd. Cvt. 3.500% 1/15/18 USD 2,798 2,361 Intel Corp. Cvt. 2.950% 12/15/35 USD 15,470 17,162 Intel Corp. Cvt. 3.250% 8/1/39 USD 10,940 14,277 Lam Research Corp. Cvt. 0.500% 5/15/16 USD 15,640 16,588 Mentor Graphics Corp. Cvt. 4.000% 4/1/31 USD 14,585 17,502 Micron Technology Inc. Cvt. 1.500% 8/1/31 USD 9,505 12,184 1 Micron Technology Inc. Cvt. 1.625% 2/15/33 USD 11,025 14,022 1 Micron Technology Inc. Cvt. 3.125% 5/1/32 USD 17,430 24,184 ON Semiconductor Corp. Cvt. 2.625% 12/15/26 USD 19,012 22,458 Photronics Inc. Cvt. 3.250% 4/1/16 USD 7,857 8,638 1 Salesforce.com Inc. Cvt. 0.250% 4/1/18 USD 24,825 24,654 SanDisk Corp. Cvt. 1.500% 8/15/17 USD 25,230 33,477 Take-Two Interactive Software Inc. Cvt. 1.750% 12/1/16 USD 12,690 14,863 1 Vishay Intertechnology Inc. Cvt. 2.250% 11/15/40 USD 8,270 9,650 1 Vishay Intertechnology Inc. Cvt. 2.250% 5/15/41 USD 10,745 10,174 Materials (5.1%) African Minerals Ltd. Cvt. 8.500% 2/10/17 USD 2,800 2,704 AK Steel Corp. Cvt. 5.000% 11/15/19 USD 1,220 1,146 Cemex SAB de CV Cvt. 4.875% 3/15/15 USD 16,730 20,160 Glencore Finance Europe SA Cvt. 5.000% 12/31/14 USD 2,300 2,647 Goldcorp Inc. Cvt. 2.000% 8/1/14 USD 535 545 Newmont Mining Corp. Cvt. 1.625% 7/15/17 USD 10,245 11,583 Petropavlovsk 2010 Ltd. Cvt. 4.000% 2/18/15 USD 600 500 RTI International Metals Inc. Cvt. 1.625% 10/15/19 USD 13,115 13,189 RTI International Metals Inc. Cvt. 3.000% 12/1/15 USD 11,420 12,683 Salzgitter Finance BV Cvt. 2.000% 11/8/17 EUR 2,650 4,002 ShengdaTech Inc. Cvt. 6.500% 12/15/15 USD 305 3 Stillwater Mining Co. Cvt. 1.750% 10/15/32 USD 7,111 8,320 Tata Steel Ltd. Cvt. 4.500% 11/21/14 USD 3,531 3,571 United States Steel Corp. Cvt. 2.750% 4/1/19 USD 10,965 11,506 Western Areas Ltd. Cvt. 6.375% 7/2/14 AUD 1,185 1,134 Western Areas Ltd. Cvt. 6.400% 7/2/15 AUD 750 717 Telecommunication Services (0.4%) Billion Express Investments Ltd. Cvt. 0.750% 10/18/15 USD 4,800 4,908 Inmarsat PLC Cvt. 1.750% 11/16/17 USD 1,300 1,702 KDDI Corp. Cvt. 0.000% 12/14/15 JPY 110,000 1,763 8,373 Utilities (0.6%) ENN Energy Holdings Ltd. Cvt. 0.000% 2/26/18 USD 3,250 3,713 Tata Power Co. Ltd. Cvt. 1.750% 11/21/14 USD 2,000 2,126 YTL Corp. Finance Labuan Ltd. Cvt. 1.875% 3/18/15 USD 4,200 4,741 Total Convertible Bonds (Cost $1,420,628) 1,554,054 16 Convertible Securities Fund Market Value Coupon Shares ($000) Convertible Preferred Stocks (11.9%) Consumer Discretionary (1.0%) Interpublic Group of Cos. Inc. Pfd. 5.250% 14,970 18,666 Consumer Staples (0.3%) Bunge Ltd. Pfd. 4.875% 52,700 5,388 Energy (3.6%) 1 Chesapeake Energy Corp. Pfd. 5.750% 15,010 16,473 Energy XXI Bermuda Ltd. Pfd. 5.625% 46,320 12,999 Goodrich Petroleum Corp. Pfd. 5.375% 358,000 12,888 1 Sanchez Energy Corp. Pfd. 4.875% 204,900 11,756 SandRidge Energy Inc. Pfd. 8.500% 134,880 13,000 Financials (1.3%) EPR Properties Pfd. 5.750% 212,900 5,076 Health Care REIT Inc. Pfd. 6.500% 177,833 11,254 Wintrust Financial Corp. Pfd. 5.000% 7,530 8,029 Health Care (2.1%) Alere Inc. Pfd. 3.000% 64,130 15,199 HealthSouth Corp. Pfd. 6.500% 20,010 24,437 Industrials (2.2%) Continental Airlines Finance Trust II Pfd. 6.000% 170,700 8,226 Genesee & Wyoming Inc. Pfd. 5.000% 148,680 18,771 United Technologies Corp. Pfd. 7.500% 218,000 13,196 Materials (0.8%) ArcelorMittal Pfd. 6.000% 679,400 14,278 Telecommunication Services (0.6%) 1 Iridium Communications Inc. Pfd. 7.000% 112,500 11,095 Total Convertible Preferred Stocks (Cost $200,960) Temporary Cash Investment (4.3%) Money Market Fund (4.3%) 3 Vanguard Market Liquidity Fund (Cost $78,249) 0.136% 78,249,259 78,249 Total Investments (100.1%) (Cost $1,699,837) Other Assets and Liabilities (-0.1%) Other Assets 36,231 Liabilities (37,379) Net Assets (100%) Applicable to 133,166,407 outstanding $.001 par value shares of beneficial interest (unlimited authorization) 1,851,886 Net Asset Value Per Share $13.91 17 Convertible Securities Fund At May 31, 2013, net assets consisted of: Amount ($000) Paid-in Capital 1,622,611 Undistributed Net Investment Income 11,364 Accumulated Net Realized Gains 61,262 Unrealized Appreciation (Depreciation) Investment Securities 153,197 Forward Currency Contracts 3,386 Foreign Currencies 66 Net Assets 1,851,886 See Note A in Notes to Financial Statements. 1 Security exempt from registration under Rule 144A of the Securities Act of 1933. Such securities may be sold in transactions exempt from registration, normally to qualified institutional buyers. At May 31, 2013, the aggregate value of these securities was $505,045,000, representing 27.3% of net assets. 2 Non-income-producing security—interest payments in default. 3 Affiliated money market fund available only to Vanguard funds and certain trusts and accounts managed by Vanguard. Rate shown is the 7-day yield. REIT—Real Estate Investment Trust. AUD—Australian dollars. CAD—Canadian dollars. CHF—Swiss francs. EUR—Euro. GBP—British pounds. HKD—Hong Kong dollars. JPY—Japanese yen. KRW—South Korean won. SGD—Singapore dollars. USD—United States dollars. See accompanying Notes, which are an integral part of the Financial Statements. 18 Convertible Securities Fund Statement of Operations Six Months Ended May 31, 2013 ($000) Investment Income Income Dividends 5,948 Interest 1 21,780 Total Income 27,728 Expenses Investment Advisory Fees—Note B Basic Fee 2,919 Performance Adjustment 1,476 The Vanguard Group—Note C Management and Administrative 1,710 Marketing and Distribution 138 Custodian Fees 30 Shareholders’ Reports 10 Trustees’ Fees and Expenses 3 Total Expenses 6,286 Net Investment Income 21,442 Realized Net Gain (Loss) Investment Securities Sold 63,204 Foreign Currencies and Forward Currency Contracts 4,328 Realized Net Gain (Loss) 67,532 Change in Unrealized Appreciation (Depreciation) Investment Securities 109,316 Foreign Currencies and Forward Currency Contracts 2,442 Change in Unrealized Appreciation (Depreciation) 111,758 Net Increase (Decrease) in Net Assets Resulting from Operations 200,732 1 Interest income from an affiliated company of the fund was $30,000. See accompanying Notes, which are an integral part of the Financial Statements. 19 Convertible Securities Fund Statement of Changes in Net Assets Six Months Ended Year Ended May 31, November 30, 2013 2012 ($000) ($000) Increase (Decrease) in Net Assets Operations Net Investment Income 21,442 54,292 Realized Net Gain (Loss) 67,532 67,351 Change in Unrealized Appreciation (Depreciation) 111,758 85,613 Net Increase (Decrease) in Net Assets Resulting from Operations 200,732 207,256 Distributions Net Investment Income (25,522) (71,050) Realized Capital Gain 1 (48,620) (24,089) Total Distributions (74,142) (95,139) Capital Share Transactions Issued 211,423 164,727 Issued in Lieu of Cash Distributions 65,782 82,817 Redeemed 2 (194,474) (397,521) Net Increase (Decrease) from Capital Share Transactions 82,731 (149,977) Total Increase (Decrease) 209,321 (37,860) Net Assets Beginning of Period 1,642,565 1,680,425 End of Period 3 1,851,886 1,642,565 1 Includes fiscal 2013 and 2012 short-term gain distributions totaling $0 and $3,130,000, respectively. Short-term gain distributions are treated as ordinary income dividends for tax purposes. 2 Net of redemption fees for fiscal 2013 and 2012 of $0 and $174,000, respectively. Effective May 23, 2012, the redemption fee was eliminated. 3 Net Assets—End of Period includes undistributed net investment income of $11,364,000 and $10,546,000. See accompanying Notes, which are an integral part of the Financial Statements. 20 Convertible Securities Fund Financial Highlights Investor Shares Six Months Ended For a Share Outstanding May 31, Year Ended November 30, Throughout Each Period 2013 2012 2011 2010 2009 2008 Net Asset Value, Beginning of Period $12.95 $12.12 $13.85 $12.12 $8.86 $14.95 Investment Operations Net Investment Income .168 .407 .451 .555 .475 .401 Net Realized and Unrealized Gain (Loss) on Investments 1.383 1.134 (.752) 1.742 3.211 (5.170) Total from Investment Operations 1.551 1.541 (.301) 2.297 3.686 (4.769) Distributions Dividends from Net Investment Income (.202) (.534) (.474) (.567) (.426) (.501) Distributions from Realized Capital Gains (.389) (.177) (.955) — — (.820) Total Distributions (.591) (.711) (1.429) (.567) (.426) (1.321) Net Asset Value, End of Period $13.91 $12.95 $12.12 $13.85 $12.12 $8.86 Total Return 1 12.45% 13.18% -2.89% 19.39% 42.55% -34.81% Ratios/Supplemental Data Net Assets, End of Period (Millions) $1,852 $1,643 $1,680 $1,733 $1,715 $716 Ratio of Total Expenses to Average Net Assets 2 0.73% 0.52% 0.59% 0.68% 0.72% 0.71% Ratio of Net Investment Income to Average Net Assets 2.49% 3.23% 3.36% 4.08% 4.65% 3.28% Portfolio Turnover Rate 113% 82% 90% 103% 103% 77% The expense ratio, net income ratio, and turnover rate for the current period have been annualized. 1 Total returns do not include transaction or account service fees that may have applied in the periods shown. Fund prospectuses provide information about any applicable transaction and account service fees. 2 Includes performance-based investment advisory fee increases (decreases) of 0.17%, (0.04%), 0.03%, 0.12%, 0.12%, and 0.15%. See accompanying Notes, which are an integral part of the Financial Statements. 21 Convertible Securities Fund Notes to Financial Statements Vanguard Convertible Securities Fund is registered under the Investment Company Act of 1940 as an open-end investment company, or mutual fund. The fund invests in securities of foreign issuers, which may subject it to investment risks not normally associated with investing in securities of United States corporations. A. The following significant accounting policies conform to generally accepted accounting principles for U.S. mutual funds. The fund consistently follows such policies in preparing its financial statements. 1. Security Valuation: Securities are valued as of the close of trading on the New York Stock Exchange (generally 4 p.m., Eastern time) on the valuation date. Equity securities are valued at the latest quoted sales prices or official closing prices taken from the primary market in which each security trades; such securities not traded on the valuation date are valued at the mean of the latest quoted bid and asked prices. Bonds, and temporary cash investments acquired over 60 days to maturity, are valued using the latest bid prices or using valuations based on a matrix system (which considers such factors as security prices, yields, maturities, and ratings), both as furnished by independent pricing services. Investments in Vanguard Market Liquidity Fund are valued at that fund’s net asset value. Other temporary cash investments are valued at amortized cost, which approximates market value. Securities for which market quotations are not readily available, or whose values have been affected by events occurring before the fund’s pricing time but after the close of the securities’ primary markets, are valued at their fair values calculated according to procedures adopted by the board of trustees. These procedures include obtaining quotations from an independent pricing service, monitoring news to identify significant market- or security-specific events, and evaluating changes in the values of foreign market proxies (for example, ADRs, futures contracts, or exchange-traded funds), between the time the foreign markets close and the fund’s pricing time. When fair-value pricing is employed, the prices of securities used by a fund to calculate its net asset value may differ from quoted or published prices for the same securities. 2. Foreign Currency: Securities and other assets and liabilities denominated in foreign currencies are translated into U.S. dollars using exchange rates obtained from an independent third party as of the fund’s pricing time on the valuation date. Realized gains (losses) and unrealized appreciation (depreciation) on investment securities include the effects of changes in exchange rates since the securities were purchased, combined with the effects of changes in security prices. Fluctuations in the value of other assets and liabilities resulting from changes in exchange rates are recorded as unrealized foreign currency gains (losses) until the assets or liabilities are settled in cash, at which time they are recorded as realized foreign currency gains (losses). 3. Forward Currency Contracts: The fund enters into forward currency contracts to protect the value of securities and related receivables and payables against changes in future foreign exchange rates. The fund’s risks in using these contracts include movement in the values of the foreign currencies relative to the U.S. dollar and the ability of the counterparties to fulfill their obligations under the contracts. The fund attempts to mitigate this risk by, among other things, performing a credit analysis of counterparties, monitoring exposure to counterparties, and requiring counterparties to post collateral to secure such exposure. The forward currency contracts contain provisions whereby a counterparty may terminate open contracts if the fund’s net assets decline below a certain level, triggering a payment by the fund if the fund is in a net liability position at the time of the termination. The payment amount would be reduced by any collateral the fund has posted. Any assets posted as collateral for open contracts are noted in the Statement of Net Assets. The value of collateral 22 Convertible Securities Fund received or posted is compared daily to the value of the forward currency contracts exposure with each counterparty, and any difference, if in excess of a specified minimum transfer amount, is adjusted and settled within two business days. Forward currency contracts are valued at their quoted daily prices obtained from an independent third party, adjusted for currency risk based on the expiration date of each contract. The aggregate principal amounts of the contracts are not recorded in the Statement of Net Assets. Fluctuations in the value of the contracts are recorded in the Statement of Net Assets as an asset (liability) and in the Statement of Operations as unrealized appreciation (depreciation) until the contracts are closed, when they are recorded as realized forward currency contract gains (losses). During the six months ended May 31, 2013, the fund’s average investment in forward currency contracts represented 11% of net assets, based on quarterly average notional amounts. 4. Federal Income Taxes: The fund intends to continue to qualify as a regulated investment company and distribute all of its income. Management has analyzed the fund’s tax positions taken for all open federal income tax years (November 30, 2009–2012), and for the period ended May 31, 2013, and has concluded that no provision for federal income tax is required in the fund’s financial statements. 5. Distributions: Distributions to shareholders are recorded on the ex-dividend date. 6. Other: Dividend income is recorded on the ex-dividend date. Interest income includes income distributions received from Vanguard Market Liquidity Fund and is accrued daily. Premiums and discounts on debt securities purchased are amortized and accreted, respectively, to interest income over the lives of the respective securities. Security transactions are accounted for on the date securities are bought or sold. Costs used to determine realized gains (losses) on the sale of investment securities are those of the specific securities sold. B. Oaktree Capital Management, L.P., provides investment advisory services to the fund for a fee calculated at an annual percentage rate of average net assets. The basic fee is subject to quarterly adjustments based on the fund’s performance for the preceding three years relative to the Bank of America Merrill Lynch All US Convertibles Index (previously Merrill Lynch All Convertibles-All Qualities Index) for periods prior to March 1, 2011, and a composite index weighted 70% Bank of America Merrill Lynch All US Convertibles index and 30% Bank of America Merrill Lynch Global 300 Convertibles ex-US index (hedged) thereafter. The benchmark change will be fully phased in by February 2014. For the six months ended May 31, 2013, the investment advisory fee represented an effective annual basic rate of 0.34% of the fund’s average net assets before an increase of $1,476,000 (0.17%) based on performance. C. The Vanguard Group furnishes at cost corporate management, administrative, marketing, and distribution services. The costs of such services are allocated to the fund under methods approved by the board of trustees. The fund has committed to provide up to 0.40% of its net assets in capital contributions to Vanguard. At May 31, 2013, the fund had contributed capital of $214,000 to Vanguard (included in Other Assets), representing 0.01% of the fund’s net assets and 0.09% of Vanguard’s capitalization. The fund’s trustees and officers are also directors and officers of Vanguard. D. Various inputs may be used to determine the value of the fund’s investments. These inputs are summarized in three broad levels for financial statement purposes. The inputs or methodologies used to value securities are not necessarily an indication of the risk associated with investing in those securities. 23 Convertible Securities Fund Level 1 —
